Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the Response dated 03 August 2022, Applicant amended claims 1-3 and argued against all rejections put forth in the Non-Final Rejection dated 03 March 2022. Based on the amendments to the claims, the rejection of claims 1-3 previously put forth is withdrawn.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 Claim limitations “…a display configured to display…” and “…a controller configured to control…” as recited in claims 1 and 2 have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because it use a generic placeholders “display” and “control” coupled with functional language “configured to display” and “configured to control”  without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, claims 1 and 2 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The machine tool 100 further comprises an operation panel 120 with which an operator can operate the machine tool 100. The operation panel 120 comprises a touch panel 122 serving as the display part with which a desired portion can be selected by touching a screen. Individual machine tools have security information for accessing the server such as accounts and passwords, or user authentication information. The display of the touch panel 122 is controlled by the controller 130. Specifically, in the present embodiment, the controller 130 of the machine tool 100 constitutes a control part of the electronic manual. The controller 130 can be connected to a server on which the most recent data of the electronic manual is stored via the Internet (network) (see Paragraph 0020).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Senesac et al., U.S. Patent Publication Number 2016/0378099 A1 in view of Mani et al., U.S. Patent Publication Number 2020/0117336 A1.

Claim 1 :
Senesac discloses an electronic manual for a machine tool for providing information regarding handling of the machine tool to an operator (see Paragraph 0004 –Senesac discloses this limitation in that an assembly model display is provided to aid a user in performing at least one task on a physical assembly.), comprising: 
a display configured to display an image of the exterior of the machine tool (see Paragraph 0090 and Figure 3 – Senesac discloses this limitation in that an assembly model is displayed within the first display area.), including…an internal display point…near parts of the displayed machine tool (see Paragraph 0094 – Senesac discloses this limitation in that in response to a click on  an item of the assembly, the view may switch from “solid” to “transparent”.), the display comprising a touch panel allowing an operator to select a desired portion by touching a screen (see Paragraph 0149 – Senesac discloses this limitation in that the display may be a touch screen or virtual display device.), and 
a controller configured to control the display…handling instructions or a list of handling instructions related to a part of the machine tool represented by the part of the displayed machine tool near the handling instruction display point icon are displayed on the display (see Paragraph 0139 and Figure 16 – Senesac discloses this limitation in that the user interface displays a sequence of steps for assembly or disassembly that a user may follow to perform a repair or re-construct the tool after the repair.), and, when the internal display point icon is selected, an image of the interior of the machine tool corresponding to the part of the displayed machine tool near the internal display point icon is displayed on the display (see Paragraph 0092 and Figure 4 – Senesac discloses this limitation in that when the user selects to change a first item from a solid view to a transparent view, other items that make up the assembly model that are behind or under the first item are exposed.), 
wherein the image of the interior of the machine tool includes a second handling instruction display icon.  
Senesac fails to expressly disclose:
a display configured to display an a first handling instruction display point icon and an internal display point icon near parts of the displayed machine tool, and 
a controller configured to control the display such that, when the first handling instruction display point icon is selected, handling instructions or a list of handling instruction…are displayed on the display.
Mani teaches:
  a display configured to display an a first handling instruction display point icon and an internal display point icon near parts of the displayed machine tool (see Paragraph 0105 – Mani teaches this limitation in that a virtual aid template displays icons corresponding to diagnostic aid items, such as a user manual of the machine and blow-up images showing inside structures.), and 
a controller configured to control the display such that, when the first handling instruction display point icon is selected, handling instructions or a list of handling instruction…are displayed on the display (see Paragraph 0105 – Mani teaches this limitation in that a virtual aid template displays icons corresponding to diagnostic aid items, such as a user manual of the machine and blow-up images showing inside structures. These items are displayed to the user upon selection of an icon.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the electronic manual, disclosed in Senesac, to include:
a display configured to display an a first handling instruction display point icon and an internal display point icon near parts of the displayed machine tool, and 
a controller configured to control the display such that, when the first handling instruction display point icon is selected, handling instructions or a list of handling instruction…are displayed on the display
for the purpose of providing an efficient and intuitive system for providing real-time virtual aid associated with user interaction with objects (see Paragraph 0004). Further, both Senesac and Mani are concerned with aiding a user in handling an object.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Senesac and Mani in view of Conner et al., U.S. Patent Publication Number 2015/032047 A1.

Claim 2:
As indicated in the above rejection, the combination of Senesac and Mani teaches every limitation of claim 1. The combination fails to expressly teach:
wherein when the controller receives information regarding a periodic inspection interval or a malfunction of each component of the machine tool from the machine tool, the controller changes the color of the handling instruction display point icon corresponding to the component.
Conner teaches:
wherein when the controller receives information regarding a periodic inspection interval or a malfunction of each component of the machine tool from the machine tool, the controller changes the color of the handling instruction display point icon corresponding to the component (see Paragraph 0041 – Conner discloses this limitation in that a target apparatus is any tool, machine, or piece of equipment for which maintenance and/or repair may be required. Also see Paragraph 0045 – Conner further discloses that the target apparatus may be visually emphasized in a translucent overlay. Also see Paragraph 0053 – Conner further discloses that the translucent overlay may include coloring/shading to emphasize graphical elements.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the electronic manual, taught in Senesac and Mani, to include:
 wherein when the controller receives information regarding a periodic inspection interval or a malfunction of each component of the machine tool from the machine tool, the controller changes the color of the handling instruction display point icon corresponding to the component
for the purpose of aiding a user in achieving a repair task at the tool (see Paragraph 0015). Further, Senesac and Conner are both concerned with aiding a user in handling a physical tool using an interactive display.

Claim 3:
As indicated in the above rejection, the combination of Senesac and Mani teaches every limitation of claim 1. The combination fails to expressly teach:
a server which is connected to the controller through a network circuit and in which the data of the electronic manual is stored, 
wherein the controller transmits information regarding a point icon selected by the operator and information regarding the machine tool to the server, and acquires data corresponding to the information regarding the point icon and information regarding the machine tool from the server.
Conner teaches:
a server which is connected to the controller through a network circuit and in which the data of the electronic manual is stored (see Paragraph 0020 – Conner discloses this limitation in that a communication connection between the maintenance assistance system and a maintenance server allows for synchronization.), 
wherein the controller transmits information regarding a point icon selected by the operator and information regarding the machine tool to the server (see Paragraph 0027 – Conner discloses this limitation in that user input may record a reading or measurement to be used by the maintenance assistance system.), and acquires data corresponding to the information regarding the point icon and information regarding the machine tool from the server (see Paragraph 0020 – Conner discloses this limitation in that maintenance data for a target apparatus is downloaded upon synchronization of a communication connection between the maintenance assistance system and a maintenance server.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the electronic manual, taught in Senesac and Mani, to include:
a server which is connected to the controller through a network circuit and in which the data of the electronic manual is stored, 
wherein the controller transmits information regarding a point icon selected by the operator and information regarding the machine tool to the server, and acquires data corresponding to the information regarding the point icon and information regarding the machine tool from the server
for the purpose of aiding a user in achieving a repair task at the tool (see Paragraph 0015). Further, Senesac and Conner are both concerned with aiding a user in handling a physical tool using an interactive display.

Response to Arguments
	Applicant’s arguments dated 03 August 2022 have been considered but are moot in light of the current rejections above.	



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/Examiner, Art Unit 2143                                                                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143